Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00286-CV

                        Margaret Landen SAKS and Philip M. Ross,
                                       Appellants

                                            v.

 Marcus P. ROGERS, A. Chris Heinrichs, J. Barrett Shipp, and Heinrichs & De Gennaro, P.C.,
                                       Appellees

                     From the Probate Court No. 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466B
                          Honorable Kelly Cross, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellants Margaret Landen Saks and Philip
M. Ross.

      SIGNED July 26, 2017.


                                             _____________________________
                                             Patricia O. Alvarez, Justice